Citation Nr: 1508338	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  09-12 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a disorder manifested by chronic muscle spasms and low back pain, to include as secondary to service-connected disability

2. Entitlement to service connection for hypertension, to include as secondary to service-connected disability. 

3. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel
INTRODUCTION

The Veteran served on active duty from July 1962 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2012, the Board issued a decision denying the claims for service connection for disorder manifested by chronic muscle, spasms and low back pain, hypertension and GERD, to include as secondary to service-connected disability.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). 

In a Memorandum Decision dated in October 2014, the Court vacated the Board's decision and remanded the matters to the Board for further development consistent with its instructions.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the Court's Memorandum Decision and the Board's review of claims file, remand for additional development of the claims is warranted.

The Veteran contends that his chronic muscle spasms and pains of the lower back, chronic high blood pressure, and chronic GERD, are secondary to his service-connected anxiety disorder.

In June and December 2008, the Veteran underwent VA examination to determine the nature and etiology of the claimed conditions, which provided negative nexus opinions with respect to the claims for service connection on a secondary basis.  The December 2008 VA examiner specifically addressed secondary service connection on the basis of aggravation.  While the Board relied on these opinions in denying the claims in the July 2012 decision, the Court determined that the examinations were inadequate.  

The Court noted that while the June and December 2008 examiners did opine that the appellant's anxiety did not cause or aggravate his hypertension, lumbar strain, they failed to offer any factual information underlying the opinions or supporting rationale for these conclusions, particularly with regard to whether the claimed disabilities were aggravated by service-connected disability.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Given the foregoing, the Board finds that additional medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain an opinion. The entire claims file must be made available to the examiner designated to examine the Veteran. If an examination is necessary, one should be provided.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

With respect to the claimed disorder manifested by chronic muscle spasms and low back pain, hypertension and GERD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the claimed disabilities were caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected disease, to specifically include his service-connected anxiety disorder.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible. 

In providing the requested opinions, the examiner is specifically asked to consider and address the June and December 2008 VA opinions and September 2008 statement from the VA staff psychologist and reconcile the conflicting medical evidence of record.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached with full discussion of the facts and medical principles involved.

2.  The AOJ should undertake any additional development deemed warranted.
 
3. Then, the AOJ should readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




